     Case 1-19-40623-cec             Doc 25-1       Filed 11/12/19     Entered 11/12/19 11:46:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
------------------------------------------------------- X
In re:                                                      Chapter: 13
                                                            Case No.: 1-19-40623-cec
Norma Bryant,                                               Judge: Hon. Carla E. Craig
                                         Debtor.
------------------------------------------------------ X

                                   CERTIFICATION OF SERVICE

        I hereby certify that on, November 12, 2019, I electronically filed the foregoing with the

Clerk of the Bankruptcy Court using the CM/ECF system which sent notification of such filing to the

following:

Michael J. Macco                      Chapter 13 Trustee         Email: ecf@maccolaw.com
Allan R Bloomfield                    Debtor’s attorney          Email:allanbloomfield@gmail.com
                                      U.S. Trustee               Email: USTPRegion02.br.ECF@usdoj.gov

        And, I hereby certify that I caused the foregoing to be mailed by the United States Postal

Service the document to the following non CM/ECF participants:

Debtor:
Norma Bryant
90-08 24th Road
East Elmhurst, NY 11369
                                                             Norma Bryant
RAS Borskin LLC                                              10941 Ditmars Blvd
900 Merchants Concourse, Suite 310                           East Elmhurst, NY 11369
Westbury, New York 11590
                                                             Chambers:
Davidson Fink, LLP                                           Hon. Carla E. Craig
28 East Main Street, Suite 1700                              Conrad B. Duberstein U.S. Courthouse
Rochester, New York 14614                                    271-C Cadman Plaza East, Suite 1595
                                                             Brooklyn, New York 11201

        I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and
correct.

 Dated:      November 12, 2019                                  McCalla Raymer Leibert Pierce, LLC
                                                                Attorneys for JPMorgan Chase Bank, National
                                                                Association
Case 1-19-40623-cec   Doc 25-1   Filed 11/12/19   Entered 11/12/19 11:46:04




                                    By:    /s/ Jessica Russo
                                               Jessica Russo
